IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 128 MM 2019
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 CHRISTOPHER LEE SCHWENK,                       :
                                                :
                     Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of December, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already-prepared Petition for Allowance of Appeal within 5 days.